EXHIBIT 10.1

THIRD AGREEMENT AND AMENDMENT TO THE

COLLABORATIVE RESEARCH & LICENSE AGREEMENT

July 20, 2011

This Third Agreement and Amendment to the Collaborative Research & License
Agreement (the “Third Amendment”) is dated as of the date hereof, between
Icagen, Inc., a Delaware corporation with offices at 4222 Emperor Boulevard,
Suite 350, Durham, North Carolina 27703 (“Icagen”), and Pfizer Inc., a Delaware
corporation with offices at 235 East 42nd Street, New York, New York 10017
(“Pfizer”).

Capitalized terms used but not otherwise defined herein shall have the same
meaning ascribed to such terms in the Amended Collaborative Agreement (as
defined below).

WHEREAS, Pfizer and Icagen entered into the Collaborative Research & License
Agreement (the “Collaborative Agreement”) as of August 13, 2007, and
subsequently entered into (i) an Agreement and Amendment to the Collaborative
Agreement as of September 17, 2009 (the “First Amendment”), and (ii) a Second
Agreement and Amendment to the Collaborative Agreement as of September 21, 2010
(the “Second Amendment,” together with the Collaborative Agreement and the First
Amendment, the “Amended Collaborative Agreement”);

WHEREAS, under Section 4.4 of the Amended Collaborative Agreement, Pfizer has
agreed to pay Icagen certain development milestone payments upon the completion
of certain Development Events (such payments, the “Development Milestone
Payments”);

WHEREAS, concurrently with the execution and delivery of this Third Amendment,
Icagen, Pfizer and Eclipse Acquisition Corp., a Delaware corporation and a
direct or indirect wholly-owned subsidiary of Pfizer, are entering into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”); and

WHEREAS, the parties hereto desire to amend the Amended Collaborative Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Development Milestone Payments

 

  1.1 The parties agree that, from and after the date of this Third Amendment,
no Development Milestone Payments shall be due or payable by Pfizer to Icagen,
nor shall Pfizer be required to notify Icagen of the achievement of any
Development Event, in each case, under Section 4.4 of the Amended Collaborative
Agreement, provided that, if the Merger Agreement is terminated pursuant to
Section 8.1 of the Merger Agreement, then this Section 1.1 of this Third
Amendment shall terminate and all Development Milestone Payment obligations and
notification obligations with respect to the achievement of Development Events
shall



--------------------------------------------------------------------------------

  thereupon be reinstated (a “Reinstatement”).

 

  1.2 Upon a Reinstatement, any Development Milestone Payment(s) that would have
been due and payable by Pfizer to Icagen but for this Third Amendment, shall be
paid by Pfizer in accordance with the terms of the Amended Collaborative
Agreement with interest from the date such payment would have been payable
without regard to this Third Amendment (the “Interest Start Date”) until the
date paid at a rate equal to the prime rate of Citibank, NA as announced on the
Interest Start Date plus three percent (3%), compounded on a calendar quarterly
basis. Except as provided in Section 2.1, this Section 1.2 shall survive any
expiration or termination of the Amended Collaborative Agreement.

 

  1.3 A termination of the Amended Collaborative Agreement prior to the date of
any termination of the Merger Agreement shall not relieve Pfizer of an
obligation to make a Development Milestone Payment under Section 10.4 of the
Amended Collaborative Agreement, as reinstated pursuant to a Reinstatement,
following the termination of the Merger Agreement, if such Development Milestone
Payment would otherwise have been due and payable without regard to this Third
Amendment.

 

  1.4 Pfizer shall notify Icagen within ten (10) days after a Reinstatement of
any Development Events that were completed prior to such Reinstatement and not
previously reported to Icagen.

 

  1.5 Pfizer shall not set-off any obligation or liability of Icagen pursuant to
the Merger Agreement or any related agreement against any payment obligation of
Pfizer under the Amended Collaborative Agreement or Section 1.2 of this Third
Amendment.

 

2. Termination

 

  2.1. At the Effective Time (as defined in the Merger Agreement), the Amended
Collaborative Agreement shall be terminated without further obligation or
liability (for any Development Milestone Payments or otherwise) thereunder on
the part of any party hereto.

 

3. Miscellaneous

 

  3.1. The parties hereby confirm and agree that, as amended hereby, the Amended
Collaborative Agreement, including all other terms and conditions, remains in
full force and effect and is a binding obligation of the parties hereto.

 

  3.2. This Third Amendment may be executed in two or more counterparts, by
facsimile or other electronic format, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the date first above written.

 

ICAGEN, INC. By:  

/s/ P. Kay Wagoner, Ph.D.

Name:   P. Kay Wagoner, Ph.D. Title:   President and Chief Executive Officer
PFIZER INC. By:  

/s/ Douglas E. Giordano

Name:   Douglas E. Giordano Title:   Senior Vice President
Worldwide Business Development

THIRD AGREEMENT AND AMENDMENT TO COLLABORATIVE AGREEMENT